Title: To James Madison from Benjamin W. Crowninshield, 28 December 1814
From: Crowninshield, Benjamin W.
To: Madison, James


        
          Sir,
          Salem 28th. Decr. 1814.
        
        At the special request of my political friends, & the permission of my family, I have prevail’d on myself to accept your very honorable appointment

of Secretary of the Navy of the U States; if you have not named any other person for that office to the Honl. Senate, in consequence of my letter of 26th. Inst.
        I will come on to washington in a week at farthest; this reconsideration I hope you will not think dishonorable. Very respectfully Sir Yr Obt he St
        
          B W Crowninshield
        
      